Citation Nr: 0002300	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of a proper initial rating for residuals of a 
right knee injury, currently assigned a 10 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.  

This matter arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted the veteran's claim for 
service connection for residuals of a right knee injury, and 
assigned an initial noncompensable rating, effective from 
August 29, 1997.  The veteran filed a timely appeal, but 
before the case was referred to the Board of Veterans' 
Appeals (Board), the veteran was granted an increased initial 
rating of 10 percent for his right knee disorder by a May 
1999 rating decision.  The veteran now contends that the 
severity of his residuals of a right knee injury warrants 
assignment of an evaluation in excess of 10 percent.  The 
case has been referred to the Board for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's residuals of a right knee injury are 
objectively shown to be productive of painful motion, but do 
not involve limitation of motion or other functional 
impairment. 


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for the veteran's residuals of a right knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5259 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal hearing transcripts of testimony 
given before the undersigned Board Member and before a VA 
Hearing Officer.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
38 U.S.C.A. § 5107(a), McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray anatomical damage and 
functional loss with respect to all of these elements.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

The record shows that the veteran currently suffers from 
residuals of a right knee injury he had aggravated in 
service.  Service connection was initially granted by an 
October 1998 rating decision, and a 0 percent rating was 
assigned, effective from August 29, 1997.  The veteran 
appealed this decision contending that the severity of his 
service-connected disability warranted assignment of an 
initial rating in excess of 0 percent.  During the course of 
this appeal, but before the case was referred to the Board, 
the veteran's assigned initial rating was increased to 10 
percent by a May 1999 rating decision.  He now contends, in 
substance, that the severity of his residuals of a right knee 
injury warrants assignment of an initial evaluation in excess 
of 10 percent.  

In support of his claim, the veteran submitted 
contemporaneous clinical treatment records dating from August 
1970 through August 1992.  These records show that the 
veteran experienced recurrent injuries to his right knee 
during this period.  In August 1970, he was found to have 
recurrent instability and locking in his knee and that he had 
a right medial meniscus tear.  Arthroscopic surgery was found 
to be the valid alternative, and the veteran underwent a 
medial meniscectomy at that time.  The veteran was seen in 
August 1982 after having twisted his right knee after falling 
from a ladder.  At that time, he experienced mild tenderness 
and slight limitation of flexion and extension.  Records 
dated in 1986 indicate that the veteran's right knee was 
shown to have some mild narrowing at the medial joint 
compartment, which was felt to be due to surgery.  Otherwise 
no further indication of problems relating to the right knee 
was noted.  The remaining treatment records pertain to 
surgical treatment for the veteran's left shoulder and left 
knee.  

In September 1998, the veteran underwent a VA rating 
examination in which reported having injured his right knee 
prior to service, and that he had aggravated that injury in 
service.  The veteran also indicated that prior to surgery, 
his knee would lock up, but that following surgery, he 
experienced no further trouble with his right knee.  The 
examiner noted that the veteran had experienced intermittent 
pain in his right knee, but no stiffness, swelling, or 
locking since surgery.  In addition, following surgery, the 
veteran had not undergone any treatment other than wrapping 
his knee with a bandage.  The veteran complained of 
experiencing flare-ups in his knee due to arthritis, and 
which also causes some limitation of motion, but also 
indicated that the pain was alleviated by applying hot and 
cold packs to his knee in addition to elevating the knee.  
Further, the veteran indicated that there had been no 
dislocation or subluxation of the knee, and that he had been 
told that he had arthritis in both knees.  On examination, 
the veteran was found to have active range of motion of 60 
degrees and 75 degrees of passive motion, with pain at 5 
degrees against strong resistance.  He found that the joint 
was not painful on motion, and there was no pain on range of 
motion.  There was no evidence of painful motion, edema, 
effusion, or instability.  The veteran's gait was normal, and 
there was no evidence of ankylosis.  The veteran's range of 
motion was from 80 to 0 degrees.  The examiner characterized 
the veteran's range of motion in his right knee as normal.  
Medial and lateral collateral ligament as well as the 
anterior and posterior cruciate ligaments were within normal 
limits.  X-rays showed that the veteran's knees were normal 
bilaterally.  The examiner concluded by stating that there 
was no evidence of residual functional impairment of the 
right knee.  

In February 1999, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
he had injured his right knee in service, and underwent 
surgery to remove bone chips.  He stated that he had 
undergone an additional operation in approximately 1973, and 
that he had flare-ups of arthritis in his right knee since 
that time.  In addition, the veteran testified that he 
experienced episodic swelling, and that he would treat such 
symptoms by elevating and wrapping his knee.  He testified 
that he experienced locking in the knee as recently as the 
preceding Thursday.  The veteran stated that at some point in 
the 1980s, he had been shown X-rays that he was advised had 
indicated the presence of arthritis in his right knee.  He 
further indicated that he was not currently receiving 
treatment for his right knee.  With respect to employment, 
the veteran stated that he had taken time off from work 
during episodes in which his knee would swell, and that he 
continued to use hot and cold packs on his knee.  The veteran 
testified that he would also experience some limitation of 
motion on those occasions in which he experienced swelling 
and locking.  

In November 1999, the veteran appeared before the undersigned 
Board Member at a personal hearing at the RO and testified 
that he had undergone a meniscectomy of his right knee some 
15 to 20 years previously.  The veteran testified that he was 
not currently employed and that he experienced difficulty 
walking because of the knee due to instability.  He indicated 
that he experienced pain and that the knee tended to lock up 
on him at times.  The veteran indicated that he did not 
require the use of a knee brace.  He stated that the knee 
locked approximately once every six months, and that he would 
experience pain and swelling approximately once every two to 
three months.  He testified that he drove a car, and that he 
had last worked some six months previously, but had to stop 
working due to a stroke.  He indicated that he had previously 
worked in Yellow Pages advertising.  

The Board has reviewed the above-discussed evidence, and must 
conclude that the preponderance of the evidence is against 
assignment of an initial evaluation in excess of 10 percent 
for the veteran's residuals of a right knee injury.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999), a 10 percent 
rating is contemplated for slight recurrent subluxation or 
lateral instability, a 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating, the highest available, is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (1999) contemplates 
assignment of a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  Further, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (1999), a 10 percent rating is warranted 
for symptomatic removal of semilunar cartilage.  The Board 
notes that 20 and 10 percent evaluations are the only 
available ratings under Diagnostic Codes 5258 and 5259, 
respectively.  

The evidence shows that the veteran underwent an arthroscopic 
meniscectomy for his right knee injury in August 1970.  He 
was not shown to have experienced any significant 
symptomatology since that time, other than one incident in 
1982 in which he had fallen from a ladder.  The Board 
observes that none of the treatment records contains any 
indication of arthritis.  Further, the report of the 
September 1998 VA rating examination shows that the veteran 
had what the examiner characterized as an essentially normal 
range of motion in his right knee, albeit with some pain on 
strong resistance.  The veteran reported experiencing 
occasional locking, pain, and swelling but none were found on 
examination.  In addition, no effusion or recurrent 
subluxation or lateral instability were found.  The X-ray 
results showed normal knees bilaterally.  The Board notes 
that the examiner concluded with his impression that there 
was no evidence of any residual functional impairment with 
respect to the veteran's right knee.  Accordingly, the Board 
finds that in the absence of any objective medical findings 
of ankylosis or recurrent subluxation or lateral instability, 
consideration under Diagnostic Codes 5256 or 5257 is not 
warranted here.  

The Board acknowledges the veteran's testimony that he 
experiences occasional pain, locking, and swelling in his 
right knee, but also finds that such episodes are not 
objectively shown to approximate the degree of severity 
contemplated for an evaluation under Diagnostic Code 5258.  
The veteran testified that he experienced episodes of locking 
once every six months, and episodes of swelling once every 
two to three months.  The Board finds that such 
symptomatology is not consistent with dislocated semilunar 
cartilage, and given the frequency of occurrences, does not 
warrant evaluation under Diagnostic Code 5258.  

The Board finds that after resolving all reasonable doubt in 
favor of the veteran, his symptomatology most closely 
approximates the criteria warranted for assignment of a 10 
percent evaluation under Diagnostic Code 5259.  In reaching 
this determination, the Board has fully considered the 
effects of painful motion and weakness as such factors affect 
the veteran's ability to use his right knee and leg.  
However, painful motion was not objectively noted in the 
September 1998 rating examination, and the only indications 
of painful motion and functional impairment due to pain are 
contained in the veteran's subjective complaints and hearing 
testimony.  The Board further acknowledges the veteran's 
testimony and statements to the effect that he was advised 
that his flare-ups of pain involved aggravation of arthritis 
in his knee.  However, the Board notes that there is no 
objective medical evidence that the veteran has arthritis in 
his right knee, and his contention is specifically 
contraindicated by the results of the X-ray examination 
conducted in September 1998.  Even so, the Board finds that 
given the veteran's subjective symptomatology, a 10 percent 
rating for his residuals of a right knee injury is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  As functional limitations due 
to pain have been taken into account, a higher evaluation 
based on pain or weakness need not be considered.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) has been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1999).  The Board has 
carefully considered the evidence presented and the veteran's 
contentions, but finds that there has been no showing that 
the disability under consideration, residuals of a right knee 
injury has necessitated frequent (or any periods of 
hospitalization since August 1970), or otherwise renders 
impracticable the regular schedular standards.  The Board 
recognizes that the veteran is currently unemployed.  
However, his unemployment has not been shown to have been the 
result of his service-connected right knee disorder, but 
rather has been shown to be the result of a stroke he 
suffered in May 1999.  

The Board finds, therefore, that the evidence fails to show 
that the veteran is incapable of obtaining or retaining 
gainful employment as a result of his residuals of a right 
knee injury.  Therefore, in the absence of factors suggestive 
of an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1999) is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for an initial rating in excess of 10 percent 
for the veteran's residuals of a right knee injury is denied.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Should the veteran's disability 
picture change, he may apply at any time for an increase in 
his assigned disability rating.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds no basis upon which to 
grant an initial rating in excess of 10 percent for the 
veteran's residuals of a right knee injury.  


ORDER

The initial rating for the veteran's residuals of a right 
knee injury is appropriate, and entitlement to an evaluation 
in excess of 10 percent is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

